J-S12024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF:                           IN THE SUPERIOR COURT
    A.E.Y., A MINOR                                         OF
                                                       PENNSYLVANIA


                        v.

    APPEAL OF: C.Y.

                                                    No. 1716 MDA 2017


                     Appeal from the Order, October 6, 2017,
                in the Court of Common Pleas of Luzerne County,
                        Orphans' Court at No(s): A-8562


BEFORE: LAZARUS, J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY KUNSELMAN, J.:                   FILED: OCTOBER 17, 2018

        C.Y. (“Mother”) appeals from the order involuntarily terminating her

parental rights to her 14-year-old daughter, A.E.Y. (“Child”), pursuant to the

Adoption Act, 23 Pa.C.S.A. §§ 2511(a)(1), (2) and (b).1 Concluding that her

appeal is frivolous, Mother’s counsel has filed an application to withdraw. But

before we could address either the merits of the appeal or the application to

withdraw, we remanded the matter back to the orphans’ court with instruction

that the guardian ad litem (“GAL”) ascertain Child’s preferred outcome, in

accordance with In Re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017). We

specified that the court may re-enter the order – and Mother’s counsel may



____________________________________________


1The orphans’ court also terminated the parental rights of W.Z. (“Father”),
who does not appeal.
J-S12024-18



re-file her application – if it was discovered that Child’s preference aligned

with the result of the termination hearing.

       On September 4, 2018, the orphans’ court filed a supplemental opinion,

noting Child’s preferred outcome was to have her Mother’s rights terminated

so that she may be adopted by the petitioning paternal grandmother and step-

grandfather (“Grandparents”).2 As such, we may now proceed with Mother’s

appeal.

       We begin by reiterating the factual history.

       Child has been residing in her Grandparents’ care since she was three

years old. See Orphan’s Court Opinion, 12/4/17, at 6. The local children and

youth agency had originally removed Child from Mother in 2006, because

Mother was using heroin. Id., at 9. Mother also admitted to previously using

cocaine. Id. When Child was three years old, she was found dependent and

placed with Grandparents. Id., at 6.

       Approximately two years after Child’s placement, in 2008, the trial court

entered an order that discontinued the dependency litigation and conferred

custody of Child to Grandparents; Mother was permitted to enjoy only

supervised custody. Id. Afterward, the contact between Mother and Child

was sporadic. Id. In 2012, Mother filed for custody modification and was

awarded partial physical custody of Child. Id. Pursuant to the modified order,
____________________________________________


2 The orphans’ court noted that the GAL did, in fact, meet with the child before
and after the termination hearing and that the child’s preference was the same
throughout.


                                           -2-
J-S12024-18



Mother was entitled to have overnight custody.       Id.   But throughout the

following year, Mother was not consistent with her exercise of custody; e.g.,

she often did not answer the door when Grandmother transported Child to

Mother’s home. Id., at 7. In 2013, Mother’s partial custody reverted back to

supervised visitation. In October 2014, Mother stopped contacting Child

completely. Id.

        On June 6, 2017, Grandparents filed a petition to terminate Mother’s

parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2) and (b) of the

Adoption Act.      The orphans’ court conducted hearings on October 3 and

October 5, 2017. At the hearings, Susan Maza, Esquire, represented Child’s

best interests as a court-appointed guardian ad litem (“GAL”). Mother was

also represented by counsel. On October 6, 2017, the orphans’ court entered

an order terminating Mother’s parental rights pursuant to 23 Pa.C.S.A. §§

2511(a)(1), (2), and (b). This timely-filed appeal followed.

        On January 5, 2018, Mother’s counsel filed an application to withdraw

as counsel and an Anders3 brief. Initially, we note that Mother’s counsel filed

an Anders brief and a petition to withdraw. Before reaching the merits of

Mother’s appeal, we must first address counsel’s request to withdraw. See

Commonwealth v. Rojas, 847 A.2d 638, 639 (Pa. Super. 2005) “‘When

faced with a purported Anders brief, this Court may not review the merits of

the underlying issues without first passing on the request to withdraw.’”)

____________________________________________


3   See Anders v. California, 386 U.S. 738 (1967).

                                           -3-
J-S12024-18



(quoting Commonwealth v. Smith, 700 A.2d 1301, 1303 (Pa. Super.

1997)). “In In re V.E., 611 A.2d 1267 (Pa. Super. 1992), this Court extended

the Anders principles to appeals involving the termination of parental rights.”

In re X.J., 105 A.3d 1, 3 (Pa. Super. 2014). To withdraw pursuant to Anders,

counsel must:

         1) petition the court to leave to withdraw stating that, after
         making a conscientious examination of the record, counsel
         has determined that the appeal would be frivolous; 2)
         furnish a copy of the [Anders] brief to the [appellant]; and
         3) advise the [appellant] that he or she has the right to
         retain private counsel or raise additional arguments that the
         [appellant] deems worthy of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, an   Anders    brief   must   comply   with the       following

requirements:

         (1) provide a summary of the procedural history and facts,
         with citations to the record;

         (2) refer to anything in the record that counsel believes
         arguably supports the appeal;

         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and


                                     -4-
J-S12024-18


         (4) state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the instant matter, counsel has filed an application to withdraw,

certifying that he has reviewed the case and determined that Mother’s appeal

is wholly frivolous. Counsel has also filed a brief that includes a summary of

the history and facts of the case, issues raised by Mother, counsel’s

assessment of why those issues are frivolous, with citations to relevant legal

authority. Counsel has included with his brief a copy of his letter to Mother,

advising her that she may obtain new counsel or raise additional issues pro

se. Accordingly, counsel has substantially complied with the requirements of

Anders and Santiago. See Commonwealth v. Reid, 117 A.3d 777, 781

(Pa. Super. 2015) (observing that substantial compliance with the Anders

requirements is sufficient). We, therefore, may proceed to review the issues

outlined in the Anders brief. In addition, we must “conduct an independent

review of the record to discern if there are any additional, non-frivolous issues

overlooked by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250

(Pa. Super. 2015) (footnote omitted).

      Counsel’s Anders lists the following questions on appeal:

         (1) Did the orphans’ court abuse its discretion, commit an
         error of law, and/or there was insufficient evidentiary
         support in terminating the parental rights of the Mother of
         A.E.Y., as the grounds pursuant to 23 Pa.C.S.A. §
         2511(a)(1) and 23 Pa.C.S.A. § 2511(a)(2) were not
         established by clear and convincing evidence, and such

                                      -5-
J-S12024-18


           granting of a petition to terminate parental rights was
           against the weight of the evidence presented by the parties.

           (2) Did the orphans’ court abuse its discretion, commit an
           error of the law, and/or there was insufficient evidentiary
           support in terminating the parental rights of the Natural
           Mother of A.E.Y., pursuant to 23 Pa.C.S.A. § 2511(a)(1) and
           23 Pa.C.S.A. § 2511(a)(2) as the orphans’ court did not
           properly weight Natural Mother’s allegations that the child’s
           caretakers blocked and/or thwarted Mother’s attempts at
           contact with the minor child during the applicable statutory
           time frames.

           (3) Did the orphans’ court abuse its discretion, commit an
           error of law, and/or there was insufficient evidentiary
           support for the court’s decision that the best needs and
           welfare of the minor child A.E.Y. would be served by
           terminating Mother’s parental rights as required by 23
           Pa.C.S.A. § 2511(b).

Mother’s Brief, at 3.

      Our standard of review regarding orders terminating parental rights is

settled:

           When reviewing an appeal from a decree terminating
           parental rights, we are limited to determining whether the
           decision of the trial court is supported by competent
           evidence. Absent an abuse of discretion, an error of law, or
           insufficient evidentiary support for the trial court's decision,
           the decree must stand. Where a trial court has granted a
           petition to involuntarily terminate parental rights, this Court
           must accord the hearing judge's decision the same
           deference that we would give to a jury verdict. We must
           employ a broad, comprehensive review of the record in
           order to determine whether the trial court's decision is
           supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005). In termination cases, the

burden is upon the petitioner to prove by clear and convincing evidence that




                                        -6-
J-S12024-18



the asserted grounds for seeking the termination of parental rights are

valid. Id. at 806. We have previously stated:

           The standard of clear and convincing evidence is defined as
           testimony that is so “clear, direct, weighty and convincing
           as to enable the trier of fact to come to a clear conviction,
           without hesitance, of the truth of the precise facts in issue.”

In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

        The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence. In re M.G., 855 A.2d 68, 73–74 (Pa. Super.

2004). If competent evidence supports the trial court's findings, we will affirm

even if the record could also support the opposite result. In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

        The termination of parental rights is controlled by 23 Pa.C.S.A. § 2511.

Under this statute, the trial court must engage in a bifurcated process. The

focus    initially   centers   on   the   conduct   of   the   parent   under Section

2511(a). See In the Interest of B.C., 36 A.3d 601 (Pa.Super.2012).

        In this case, the trial court terminated Mother’s parental rights pursuant

to §§ 2511(a)(1) and (a)(2), which provide as follows:

§ 2511. Grounds for involuntary termination

           (a) General rule.—The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

           (1) The parent by conduct continuing for a period of at least
           six months immediately preceding the filing of the petition
           either has evidenced a settled purpose of relinquishing


                                          -7-
J-S12024-18


          parental claim to a child or has refused or failed to perform
          parental duties.

          (2) The repeated and continued incapacity, abuse, neglect
          or refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary for
          his physical or mental well-being and the conditions and
          causes of the incapacity, abuse, neglect or refusal cannot or
          will not be remedied by the parent.

23 Pa.C.S.A. §§ 2511(a)(1), (2),

       Additionally, this Court “need only agree with [the trial court's] decision

as to any one subsection in order to affirm the termination of parental

rights.” In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004).

       We address Mother’s first two issues simultaneously:

       Child is 14 years old. She has resided with her Grandparents for 11

years, or, put another way, for just about as long as she can remember. N.T.

10/3/17, at 9. She came into her Grandparents’ care at age 3 when Luzerne

County’s Children and Youth Services filed a dependency action against

Mother. Id., at 12. The dependency action was discontinued two years later

when a final custody order granted Grandparents’ primary custody of Child.

Id.    Thereafter, Mother’s contact with Child was described as “sporadic.”

Specifically, Mother would check in on her daughter, but months would go by

without contact. Id., at 14. Since the dependency action closed, there have

been    several   custody   orders.    The   current   custody   order    awarded

Grandparents legal custody and restricted Mother’s time to only supervised

visits. But Mother was not consistent with these visits; indeed, the last time




                                       -8-
J-S12024-18



she saw Child was October 2014 – three years prior to the termination

hearing.

     It is clear that Mother has caused Child to go without essential parental

care, per § 2511(a)(2). Similarly, Mother has evidenced a refusal or failure

to perform parental duties. For instance, Grandmother testified that she and

her husband fulfill certain quintessential parenting hallmarks. For example,

they take Child to her medical appointments, provide her with insurance,

enroll her in school, and attend parent-teacher conferences. Id., at 23-25.

But this is not all they do. In actuality, the Grandparents do everything. We

may infer, on account of Mother’s absence for the three years prior to the

termination hearing, that Grandparents have provided for every parental duty

under the sun. They have been significantly involved with Child during the

previous decade.

     Mother argues that Grandparents’ prevented her from contacting Child.

Mother also points to Grandmother’s testimony that she never “invited”

Mother to participate in medical visits. Id., at 32; see also Anders Brief, at

6. She argues that Grandparents never asked Mother for money to pay for

Child’s tuition. N.T., at 32; see also Anders Brief, at 6-7. Mother notes that

Child’s phone number changed so she was unable to contact her. N.T., at 29;

see also Anders Brief, at 6.

     Grandmother testified that she never prevented Mother from contacting

her daughter. N.T., at 30. Moreover, she testified that while Child got a new

phone, and she disconnected her landline, her and her husband’s cell phone

                                    -9-
J-S12024-18



numbers never changed. Id., at 29; 13. Regardless of whether Mother had

their phone number, there is no excuse for her failure to contact Child. Mother

had available other avenues; e.g., she could have petitioned the court to

enforce her supervised custody.       Mother has struggled with sobriety and

homelessness during the course of this child’s life. See id., at 98; 17. The

record is clear that she would not or could not attempt reunification. As such,

Grandparents established clear and convincing evidence that termination

under §§ 2511(a)(1) and (a)(2) was warranted.

      Having met the first part of the bifurcated termination analysis, we next

determine whether termination would serve the children’s needs and welfare

under section 2511(b).

      Section 2511(b) provides, in pertinent part:

         (b) Other considerations.—The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.

23 Pa.C.S.A. § 2511(b).

      Pursuant to Section 2511(b), the trial court must take into account

whether a natural parental bond exists between child and parent, and whether

termination   would    destroy   an     existing,   necessary   and   beneficial

relationship. In re C.S., 761 A.2d 1197, 1202 (Pa. Super. 2000) (en banc).

In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,



                                      - 10 -
J-S12024-18



“Intangibles such as love, comfort, security, and stability are involved in the

inquiry into needs and welfare of the child.” In addition, we instructed that

the orphans' court must also discern the nature and status of the parent-child

bond, with utmost attention to the effect on the child of permanently severing

that bond. Id. However, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case. In re K.Z.S., 946 A.2d
753, 763 (Pa. Super. 2008).

      While a parent's emotional bond with his or her child is a major aspect

of the Subsection 2511(b) best-interest analysis, it is nonetheless only one of

many factors the court must consider when determining the best interest of

the child. The mere existence of an emotional bond does not preclude the

termination of parental rights. Rather, the orphans' court must examine the

status of the bond to determine whether termination “would destroy an

existing, necessary and beneficial relationship.” As we explained in In re

N.A.M.:

          [I]n addition to a bond examination, the trial court can
          equally emphasize the safety needs of the child, and should
          also consider the intangibles, such as the love, comfort,
          security, and stability the child might have with the foster
          parent. Additionally, this Court stated that the trial court
          should consider the importance of continuity of relationships
          and whether any existing parent-child bond can be severed
          without detrimental effects on the child.

33 A.3d 95, 103 (Pa. Super. 2011) (citing In re A.S., 11 A.3d 473, 483 (Pa.

Super. 2010). Moreover, we have found termination to be proper despite the

existence of a parent-child bond when the bond is not necessarily meaningful

                                     - 11 -
J-S12024-18



or healthy. In re M.M., 106 A.3d 114, 120 (Pa. Super. 2016); see In re

T.S.M., 71 A.3d 251, 268 (Pa. 2013) (stating that the strong parent-child

bond was an unhealthy one that could not by itself serve as grounds to prolong

foster care drift); see also In re L.M., 923 A.2d 505, 512 (Pa. Super.

2007) (holding that a parent's love of her child, alone, does not preclude a

termination).

      Grandmother testified that she and her husband believe Child is bonded

to them. Id., at 78. She testified that she does not know what the future will

hold, but Grandmother also concluded that as far as the here and now were

concerned, Child does not know either of her parents. Id., at 79. She testified

that there is no relationship between Mother and Child. Id.

      Bond aside, we cannot ignore Mother’s lengthy absence from Child’s life.

Because Mother would not or could not be a part of the Child’s life, she

prevented herself from providing Child with necessary love, comfort, security

or stability. Child was forced to go without. Luckily, she appears to have

found those intangibles in her relationship with Grandparents.

      Paradoxically, termination proceedings usually do not involve the

testimony from the subject children. As our previous remand makes clear,

however, they are still stakeholders and their preferred outcome must be

ascertained. In Interest of A.E.Y., 2018 WL 3372730 (Pa. Super. 2018).

To that end, we also acknowledge that, at 14 years of age, Child is among the

older class of children who must participate in these types of proceedings.

With age comes maturity; the preference of an older child is much weightier

                                    - 12 -
J-S12024-18



than that of a small child. Here, Child made it known that she wished for her

parents’ rights to be terminated so that she may be adopted by Grandparents.

We must not discount Child’s own ideas about what is in her best interests.

The record is clear that termination best serves Child’s needs and welfare.

      The evidence overwhelmingly supported the termination of Mother’s

parental rights. After conducting a full examination of all the proceedings as

required under Anders, we discern no non-frivolous issues to be raised on

appeal.   See Commonwealth v. Flowers, supra, 113 A.3d at 1250.

Therefore, we conclude that the orphans’ court did not abuse its discretion

when it granted Grandparents’ petition to terminate Mother’s rights.

Order affirmed. Petition to withdraw granted. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2018




                                    - 13 -